Exhibit 3.2 AMENDED AND RESTATED BYLAWS OF SOUTHCREST FINANCIAL GROUP, INC. Adopted as of July 17, 2009 ARTICLE I. DEFINITIONS As used in these Bylaws, the capitalized terms set forth below shall have the following meanings: “Articles of Incorporation” means the Articles of Incorporation of the Corporation, as amended from time to time. “Board” shall mean the Board of Directors of the Corporation. “Chief Executive Officer” shall mean the President of the Corporation, or such other Officer as shall be designated by the Board as having the duties of the Chief Executive Officer, as described in Section 4 of Article V of these Bylaws. “Code” shall mean the Georgia Business Corporation Code, as amended from time to time. “Corporation” shall mean SouthCrest Financial Group, Inc., a Georgia corporation. “Secretary” shall mean the Secretary of the Corporation, or such other officer as shall be designated by the Board as having the duties of the corporate Secretary as described in Section 5 of Article V of these Bylaws. “Secretary of State” shall mean the Secretary of State of Georgia. “Voting group” shall have the meaning set forth in subsection (a) of Section 6 of Article III of these Bylaws. ARTICLE II.
